           Case 4:21-cv-00242-JM Document 5 Filed 04/01/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

LUTHER WAYNE DILLON                                                          PLAINTIFF
ADC #173503

V.                              CASE NO. 4:21-cv-00242 JM

DEPARTMENT OF THE                                                    DEFENDANTS
TREASURY, et al.

                                          JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. This dismissal counts as a “strike” and the Court certifies

that an in forma pauperis appeal is considered frivolous and not in good faith.

       IT IS SO ORDERED this 1st day of April, 2021.


                                             __________________________________
                                              UNITED STATES DISTRICT JUDGE
